Citation Nr: 0304426	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  95-28 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
disability.



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel









INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's application to 
reopen a claim for service connection for back disability. 
The veteran timely perfected an appeal.

In his February 1995 Substantive Appeal VA Form 9, the 
veteran requested a hearing before a Member of the Board at 
the local VA office.  In a signed statement, dated in August 
2000 and received at the RO that same month, the veteran 
reiterated this request. In September 2000, the RO notified 
the veteran that the hearing was scheduled to take place in 
October 2000.  Although the hearing notice was not returned 
as undeliverable, the veteran failed to report.  Since there 
has been no request for postponement or any motion filed for 
a new hearing, the Board will proceed with processing of the 
case as if the request for a hearing has been withdrawn.  See 
38 C.F.R. § 20.704(d) (2002).

When this appeal was first before the Board in November 2000, 
the case was remanded for the RO for further development.  
The case is now ready for adjudication.


FINDINGS OF FACT

1.	All relevant evidence necessary for disposition of the 
veteran's appeal as to this issue has been obtained and 
associated with the claims file.

2.	By an unappealed April 1971 RO rating decision, service 
connection for a back disability was denied.

3.	Evidence received since the April 1971 RO decision is 
either duplicative or cumulative of evidence previously of 
record or does not bear directly and substantially on the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.	The unappealed April 1971 RO rating decision, denying the 
claim for service connection for back disability, is 
final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118; 19.153 (1971).

2.	No new and material evidence has been received since the 
April 1971 rating decision to reopen the veteran's claim 
of entitlement to service connection for a back 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
2002), 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, the VCAA redefines the obligations of VA 
with respect to the duties to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with the duty to notify and 
assist as mandated by the VCAA.  First, with regard to VA's 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, the record shows 
that by June 1994 rating decision, as well as January 1995 
statement of the case, supplemental statements of the case, 
and various correspondence, VA informed the veteran of the 
evidence needed to support his claim.  Specifically, in a 
VCAA letter dated in October 2002, the veteran was notified 
of the need to supply competent medical evidence to show that 
his back disability was incurred in service.  He was notified 
of the need to complete, sign and return enclosed releases 
and to identify any additional sources of outstanding medical 
treatment records.  The RO also notified the veteran of 
efforts VA would make to secure outstanding medical records 
of treatment necessary for a decision on the claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims. 38 U.S.C.A. § 
5103A.  In this regard, the RO sent requests to the veteran 
and to NPRC, for additional information and all records of 
treatment as identified by the veteran, and additional 
evidence from NPRC has been received.  The veteran has not 
referenced any additional outstanding evidence that might aid 
in his claim.  Additionally, the veteran was scheduled for a 
hearing before the Board in October 2000, but failed to 
appear.  Furthermore, by way of several letters dated in 
November 2002 and February 2003, he was provided ample 
opportunity to submit additional evidence and written 
argument to the Board.

The RO has made adequate attempts to comply with the Board's 
remand instructions.  Under the circumstances, the Board 
finds that there has been compliance with the remand, and the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim, and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without remand of the case to the RO 
for providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
him another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes here that the provisions of 38 C.F.R. § 3.156(a) were 
amended effective August 29, 2001. These amendments are 
effective only as to claims received on or after August 29, 
2001, and are, thus, not applicable to the present claim. See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  

The record on appeal demonstrates the futility of any further 
evidentiary development in this regard.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

New and Material Evidence to Reopen

As a jurisdictional matter, the question of whether new and 
material evidence has been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the 
Board must initially determine if there is new and material 
evidence to reopen the claim, and if so, proceed to the 
merits of the claim after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5103A (West Supp. 2002) has been 
fulfilled.

By rating decision of April 1971, the RO denied the original 
claim of entitlement for service connection for a back 
condition, finding that the in service back condition was 
acute and transitory with no residuals.

Appellate review is initiated by a notice of disagreement 
(NOD).  38 U.S.C.A. § 7105(a).  A NOD is a written expression 
of disagreement with an adjudicative decision filed with the 
RO within one year of the date that notice of the decision 
was mailed to the claimant. 38 U.S.C.A. § 7105(b); Gallegos 
v. Gober, 14 Vet. App. 50, 53-4 (2000); 38 C.F.R. §§ 20.201, 
20.300, 20.301(a), 20.302(a) (2002).  Since the veteran 
failed to appeal, the April 1971 rating decision is final.  
However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured. 38 U.S.C.A. § 5108.  
Since 1971, the veteran made several attempts to reopen his 
claim, the last of which was denied by a rating decision of 
June 1994, for which he perfected an appeal.

The question now presented is whether new and material 
evidence sufficient to reopen the claim has been submitted 
since the April 1971 final rating decision.  38 C.F.R. 
§ 3.156(a) (2001); Manio, supra.  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether it shows that the 
veteran has a back condition due to an incident of service).  
A determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time the RO denied the veteran's claim of entitlement 
to service connection for a back disability, the evidence of 
record included service medical records, February 1971 VA 
compensation and pension examination including neurological 
examination report, and several statements from the veteran.

Evidence received since April 1971 include records obtained 
by the RO pursuant to the Board's November 2000 remand.  In 
its remand, the Board instructed the RO to obtain records of 
private treatment at Doctors Hospital in 1972, and of 
treatment by private physician, Dr. G., identified by the 
veteran as treating him from 1967.  In addition, the RO was 
to obtain VA medical records from a medical facility located 
at Fort Gordon, Georgia, as identified by the veteran.  

The record reflects that by letter dated in December 2000, 
the RO requested that the veteran provide additional 
information on any treatment received for his back condition.  
By a request dated in December 2000, the RO also requested, 
from the National Personnel Records Center (NPRC), all 
medical and hospitalization records, specifically to include 
records of care from a facility at Fort Gordon, Georgia in 
1964.  By letter of October 2002, the veteran was also 
advised of the VA's duty to notify and assist him in the 
substantiation of his claim.  

Evidence received from NPRC includes service medical records 
of enlistment and separation examinations which essentially 
duplicate previously submitted and considered records.  These 
records show treatment at Fort Gordon, Georgia in 1964, but 
include no records of treatment for a back condition, and are 
therefore redundant.  Service personnel records also 
submitted are new in the sense that they were not previously 
of record, and were not considered by the RO.  However, they 
do not bear directly and substantially upon the specific 
matter under consideration.  Although they show the veteran's 
duty assignments during service, they are not probative of 
the issue of a back disability.

The Board notes that the RO's letters requesting additional 
information and evidence from the veteran have remained 
largely unanswered.  Correspondence to the veteran was sent 
to the last known address provided by the veteran, and was 
not returned by the United States Postal Service as 
undeliverable.  Thus the veteran is presumed to have received 
these notifications. See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of regularity 
of the administrative process applies to notices mailed by 
the VA)).

All evidence of record submitted since the April 1971 final 
denial has been considered.  In determining whether evidence 
is "new and material," the Board has presumed the credibility 
of the new evidence.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992); but see Duran v. Brown, 7 Vet. App. 216, 220 
(1994) ("Justus does not require the Secretary to consider 
the patently incredible to be credible").

The Board is sympathetic to the veteran's claims, but notes 
that in light of the above, the evidence received is either 
duplicative or redundant, or is not evidence which bears 
directly and substantially on the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).  Accordingly, the claim is not 
reopened.


ORDER

The appeal to reopen the claim of entitlement to service 
connection for a back disability is denied.



____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

